JUDGMENT
LEO M. GORDON, Judge.
In this action Defendant sought and received a voluntary remand. See ECF No. 32 (Defi’s motion for voluntary remand); ECF No. 34 (order granting voluntary remand). Defendant filed its remand results on July 22, 2013. See Final Results of Redetermination Pursuant to Court Order, Tianjin Wanhua Co. v. United States, Court No. 11-00070 (July 22, 2013) (“Redetermination”), ECF No. 39. All parties concur with the Redetermination. See ECF No. 41 (letter on behalf of all parties that court should sustain remand results). Accordingly, it is hereby
ORDERED that the Redetermination is sustained; and it is further
ORDERED that the subject entries enjoined in this action, see ECF No. 12 (order granting consent motion for preliminary injunction), must be liquidated in accordance "with the final court decision, as provided for in Section 516A(e) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2006).